JUSTICE BOATRIGHT,
concurring in the judgment.
{43 Motions for reconsideration are designed to allow trial courts to correct erroneous rulings or respond to changes in the law. They are not designed to allow parties to litigate brand new arguments. Here, however, the entirety of the People's argument on appeal rests on a claim that they failed to raise until filing a motion for reconsideration. Because that claim does not dispute the legality of the underlying suppression order-indeed, because the People in fact accept the trial court's legal conclusions in that order-reviewing the merits of the suppression order on appeal creates inefficiencies and undermines the need for finality in the judicial process. Hence, I would hold that the trial court did not abuse its discretion in denying the People's motion for reconsideration. Because my approach would result in affirming the trial court's suppression order, I concur in the plurality's judgment only.
I. Procedural History
T44 While the plurality comprehensively details the facts of this case, a brief review of the procedural history is instructive. After his arrest for vehicular assault, Mr. Schau-fele moved to suppress the evidence from the blood draw. In his motion, he asserted that the police drew his blood without a warrant and therefore violated the Fourth Amendment. The trial court conducted multiple hearings on the motion, during which the People argued that the police had probable cause to believe that Schaufele had committed an alcohol-related felony and that they did not need a warrant. Crucially, at no point during either of these hearings did the People urge the trial court to adopt Chief Justice Roberts's proposed rule in his minority opinion in Missouri v. McNeely, — U.S. *1069—, 133 S.Ct. 1552, 185 L.Ed.2d 696 (2013). Ultimately, the trial court granted Schau-fele's motion to suppress. The trial court found that the police possessed probable cause but concluded that a warrant was nevertheless required absent exigent cireum-stances. The trial court further found that the People had failed to demonstrate, under the totality of the cireumstances, that an exigency authorized a warrantless blood draw, meaning the police violated Schaufele's Fourth Amendment rights.
45 The People then filed a motion for reconsideration. In that motion, the People did not object to the trial court's factual findings or suggest that it had misapplied existing law. Rather, the People raised a brand new argument: that the trial court should adopt the rule that Chief Justice Roberts proposed in MeNeely. The trial court denied this motion, concluding that the People "offer[ed] no legal basis ... to ignore the fact that a majority of the United States Supreme Court did not adopt the Chief Justice's dissenting opinion in McNeely." In their appeal to this Court, the People once again accept the trial court's factual findings, and they do not contend that the trial court erroneously applied existing law. Instead, the entirety of the People's appeal hinges on the same argument that they raised in their motion for reconsideration. In accordance with precedent, this Court should not weigh the merits of such an argument but should merely determine whether the trial court abused its discretion in denying the motion for reconsideration.
II. The Trial Court Did Not Abuse Its Discretion in Denying the Motion for Reconsideration
146 Typically, a trial court may-in its discretion-grant a motion for reconsideration and reverse a prior ruling in one of four cireumstances: (1) "its former ruling is no longer sound because of changed conditions"; (2) "it needs to correct its previous ruling because of a legal or factual error"; (8) "an intervening change in the law has occurred"; or (4) "manifest injustice would result from its original ruling." People v. Warren, 55 P.3d 809, 813 (Colo.App.2002). Generally speaking, "[al trial court's decision on a motion to reconsider may not be reversed on appeal absent an abuse of discretion." Steele v. Law, 78 P.3d 1124, 1128 (Colo.App.2003).
147 Again, the only argument that the People raise on appeal is that this Court should adopt Chief Justice Roberts's proposed rule and, in so doing, reverse the trial court's denial of their motion for reconsideration. Thus, the only issue before this Court is whether the trial court abused its discretion in denying the motion for reconsideration. In my view, no such abuse occurred, as the People's argument satisfies none of the four criteria for granting such a motion. Between the time of the trial court's initial ruling and the time of the filing of the motion for reconsideration, no conditions changed, and no intervening change in the law occurred. Furthermore, there is no suggestion that manifest injustice would result from suppressing the evidence. Finally, despite the People's assertion to the contrary, the trial court did not predicate its ruling on a legal or factual error.
T48 The People dispute the last point, apparently contending that the trial court committed legal error when it declined to adopt the Chief Justice's proposed rule. In my view, this argument is wrong. The Chief Justice did not author the plurality opinion in MeNeely; rather, he concurred in part and dissented in part. In so doing, he urged the Court to abandon the traditional totality-of-the-cireumstances test and to instead adopt a new test in drunk driving cases that compares the time necessary to obtain a warrant against the time necessary to obtain a blood draw. 188 S.Ct. at 1569-78 (Roberts, C.J., concurring in part and dissenting in part). The plurality, however, expressly refused to embrace this test. See id. at 1563 (plurality opinion) ("[Wle decline to substitute THE CHIEF JUSTICE's modified per se rule for our traditional totality of the cireumstances analysis."). Therefore, the trial court's similar refusal to adopt such a rule was not an abuse of discretion.
T 49 Moreover, the People's attempt to assert an entirely new theory in their motion for reconsideration abuses the purpose of such a motion. Motions for reconsideration *1070are designed to correct erroneous court rulings; they are not designed to allow parties to present new legal arguments for the first time and then appeal their denial to this Court. See Brodeur v. Am. Home Assurance Co., 169 P.3d 139, 149 (Colo.2007) (noting that the law of the case doctrine "is based primarily on considerations of judicial economy and finality"). If the People wished for the trial court to adopt the Chief Justice's proposed rule in this case, they should have made that argument at the initial suppression hearings.1 But they apparently made a strategic decision not to do so, waiting instead to raise the argument in their motion for reconsideration. We have previously forbidden such strategie maneuvering. See People v. Roybal, 672 P.2d 1003, 1006 n. 7 (Colo.1983) ("A trial court may reconsider its own suppression order when there is new, probative evidence available and the prosecution shows good cause why that evidence was not introduced previously.... Here, however, the evidence that the prosecution now wishes to adduce was available at the first hearing, but the district attorney made a tactical decision not to present it."). Not only are such tactics inefficient as to undermine finality, but to countenance such behavior would encourage parties to raise new claims via motions for reconsideration whenever they receive an adverse ruling.
III. This Court Should Only Review the Motion for Reconsideration, Not the Underlying Suppression Order
150 As the plurality acknowledges, the People do not dispute the analysis that the trial court applied in its original suppression order. PI. op. 114 (noting that the People "eonced{e} that the trial court reached the right conclusion under existing law"). Thus, the People do not object to the legal conclusions in that suppression order but instead restrict their appeal to the trial court's denial of their motion for reconsideration. Nevertheless, the plurality chooses to review the suppression order de novo, suggesting that "cases with a similar procedural history" justify this approach,. Id. at §15 n. 4. The plurality then cites several cases in support of this proposition. Id. (citing People v. Cunninghom, 2013 CO 71, 314 P.3d 1289; People v. Bonilla-Barraza, 209 P.3d 1090 (Colo.2009); People v. Jiminez, 863 P.2d 981 (Colo.1993)). Respectfully, those cases are distinct from the instant case, and I thus would not reach the merits of the suppression order.
{51 In both Cunningham and Jiminez, the trial court granted a motion to suppress and then denied the prosecution's motion for reconsideration. Cunningham, 12; Jimi-nez, 863 P.2d at 983. Because the motions for reconsideration disputed the legal conclusions that the trial court made in its initial suppression orders, this Court ignored those motions and reviewed the original orders on appeal. See Cunningham, N12, 9, Jimines, 863 P.2d at 983.2 Here, in contrast, the People did not contest the legality of the trial court's initial suppression order but instead raised a wholly new argument in their motion for reconsideration, and the entirety of their appeal hinges on the validity of that argument. Therefore, because the People did not make this argument when opposing the motion to suppress, review of the underlying suppression order is, in my view, unwarranted. Accordingly, this Court should review the trial court's denial of the motion for reconsideration under an abuse of discretion standard and should not address the merits of the initial suppression order.
IV. Conclusion
52 The procedural posture of this case is clear:; The trial court found that no exigency prevented the police from attempting to ob*1071tain a search warrant before performing a blood draw, and the People could have contested that ruling in their appeal. Yet that is not what the People chose to do. Rather, the People, in a motion for reconsideration, asserted an entirely new argument that they failed to present at the underlying motion's hearing. Because this new argument did not satisfy any of the criteria for filing a motion for reconsideration, I would not consider the merits of the initial suppression order. Rather, I would hold that under these circumstances the trial court did not abuse its discretion in denying the motion for reconsideration. Because my approach would result in affirming the trial court's suppression order, I concur in the plurality's judgment only.
I am authorized to state that CHIEF JUSTICE RICE joins in the concurrence in the judgment.

. Indeed, although the parties discussed McNeely at length during the hearings, counsel for the People alluded to the Chief Justice's partial dissent only once, and only in a descriptive fashion. At no point prior to filing their motion for reconsideration did the People urge the trial court to adopt the Chief Justice's proposed rule.


. Similarly, in Bonilla-Barraza, after the trial court granted the defendant's motion to suppress, the People appealed "[ulpon the trial court's denial of [their] motion for reconsideration." 209 P.3d at 1093-94. Although the opinion does not illuminate the details of the motion for reconsideration, there is no suggestion that the People restricted their appeal to the arguments raised in that motion, which is why this Court reviewed the initial suppression order. See id. at 1094.